DETAILED ACTION
The following Office action concerns Patent Application Number 15/433,632.  Claims 1, 3, 4, 6-15 and 19-27 are pending in the application.  Claims 22 and 23 are withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed March 24, 2021 has been entered.
The restriction requirement as to claims 6, 13-15, 19 and 20 is withdrawn and the claims are rejoined for examination.
Allowable Subject Matter
Except for obviousness-type double patenting rejections discussed below, claims 1, 3, 4, 6-15, 19-21, 24 and 26 would be allowable over the closest prior art of Chang et al (US 2011/0207671) in view of Gagnieu et al (US 2012/0040119).  The references do not teach or suggest that the lubricant comprises a hydrophobic compound.
Double Patenting
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 15 of U.S. Pat. 10,370,504 in view of Forgacs et al (US 2013/0255003).  Although the conflicting claims are not identical, they are not patentably distinct because conflicting claims 1, 3 and 15 contain all the elements of instant claim 1 except forming the material into a sheet.  Forgacs et al teaches 
Claim 1 is further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 13 of U.S. Pat. 10,519,285.  Although the conflicting claims are not identical, they are not patentably distinct because conflicting claims 1, 2 and 13 contain all the elements of instant claim 1 except forming the material into a sheet.  However, forming a sheet is obvious over conflicting claim 13, which recites forming the material into layers between two layers of a secondary component.  Forming a sheet is obvious in view of forming a layer.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.





Claim 25 is rejected under 35 U.S.C. § 112(b) because the term “re-tanning” lacks antecedent basis.  Claim 1, from which claim 25 depends, does not require tanning.  Therefore, it is unclear what the term “re-tanning” refers to.
Claim 27 is rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  In particular, the limitation “the hydrophobic compound comprises...a polymer, a siloxane, an anionic surfactant, a cationic surfactant, a fatty acid or a rubber” which was added by amendment, is not supported by the specification. MPEP § 2163(II)(A)(3)(b).
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached at (571)-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval